Title: To Thomas Jefferson from Thomas Tew, 30 October 1803
From: Tew, Thomas
To: Jefferson, Thomas


          
            
              Honoried Sir
            
            Newport October 30th 1803
          
          you will Please to Excuse my Boldness in Addressing you on this Ocasion but by being Assured of the goodness of your hart I am Imbolden to Address you on a Subgect that Much Consarnes me I find a Law was passed the Last Session of Congress that any Person haveing a Clame for Lands are to put in their Clames Some Whare and at a Certain time not Only the Clames they may have on this Goverment but all British Grants formyly made and as I think I have a Just Clame for Some Land in this Cuntry for Servises Done in my youth in the old French War the King of Grate Briton Issued a Proclimation for the Incouragement of Officers and Soldiers to Enter and Continue in the Kings Servis Untill Canaday was Reduced to his Majistes Obedience that Every grade Should be intitiled to Certain Quantityes of Lands and at that time I had the Honnour to Command a Company and was Entitiled to 3000 Acers of Land as I Continued Untill the war was at an End in this Cuntrey and I have all the proof necesary Except the Proclimation it is not to be found in this State I have my Commiscion and the pay Masters Books to proove that I Did Duty all the time Now Sir what I wish to be Informed by you is weather the act of Congress Contemplates Such grants as these. I am groing Old and that Land may be Somet[hing?] to Suport me in my Old Age—the Reason I make bold to Address you is because you have had Consarnes with Publick Life all Most your Days and would be able to give me the Information on the Subgect and would be willing to Answair a friend and True Republickan for the truth of this Assertion Pease to Enquire of the Gentilman Repersenting this State Either in Senite or Repersentives—
          and If you Could be Pleased to Give me your answear to this Request you will Grately Oblige your Exelances Most Obedient and Very Humble Servent
          
            
              Thos Tew
            
          
        